Title: To James Madison from John J. Murray, 26 August 1803
From: Murray, John J.
To: Madison, James


					
						Sir
						American Consulate City of Glasgow 26 August 1803
					
					I have now the honor to transmit you a Report of the Trade of the United States within my district ending 30 June last, or so much of it as has come to my knowledge.  I beg to refer you to my communications of the 22 June & 14 Ulto. via London & Liverpool and of this letter under cover to a friend in New York, and have the honor to be with the highest respect Sir Your Most Obt. Hble Servt:
					
						John J. Murray
						Consul of the United States of America at Glasgow
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
